DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Sequin on 6/30/2022.

The application has been amended as follows: 
Claim 1, Line 3: “including” is amended to –including integral—
Claim 11, Line 8: “including” is amended to –including integral—
Claim 17, Line 7: “includes” is amended to –including integral—


The following is an examiner’s statement of reasons for allowance: The limitations drawn to a first retention feature with first interface with first and second integral hooks disposed in a first axial direction of the engine which mount to first and second support hooks and a second retention feature second retention feature where the installed position of the first retention feature is different than that of the second retention feature when the first retention feature is released, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
US Patent 8439636 is considered the closest art of record as it discloses the first and second hooks as part of a first interface (BOAS seal) and a second retention feature (bolts).  While US Patent 8439636 does not disclose the first and second installed position US Publication 20180291769 Par 0058 teaches leaving clearance on bolts in a dual retention system to allow for thermal expansion and to “catch” the system should the first retention mechanism fail.
However, with the above amendment making the first interface integral with the first retention feature this overcomes the 8439636 reference which specifically teaches away from the system being integral, and instead teaches a multiple component system. As such the present application reads over the known art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746